Name: 2012/184/EU: Council Decision of 19Ã December 2011 on the signing, on behalf of the Union, and provisional application, of the Agreement between the European Union and the PeopleÃ¢ s Democratic Republic of Algeria on scientific and technological cooperation
 Type: Decision
 Subject Matter: Africa;  cooperation policy;  international affairs;  European construction
 Date Published: 2012-04-05

 5.4.2012 EN Official Journal of the European Union L 99/1 COUNCIL DECISION of 19 December 2011 on the signing, on behalf of the Union, and provisional application, of the Agreement between the European Union and the Peoples Democratic Republic of Algeria on scientific and technological cooperation (2012/184/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 16 November 2009, the Council authorised the Commission to negotiate, on behalf of the Union, an Agreement between the European Union and the Peoples Democratic Republic of Algeria on scientific and technological cooperation (the Agreement). It was initialled on 14 October 2010. (2) The Agreement should be signed and applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 1. The signing of the Agreement between the European Union and the Peoples Democratic Republic of Algeria on scientific and technological cooperation is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreement. 2. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 The Agreement shall be applied on a provisional basis, in accordance with Article 7(2) thereof, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 19 December 2011. For the Council The President M. KOROLEC